Citation Nr: 0504311	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hearing loss 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for emphysema with 
bronchitis.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran perfected an appeal to the Board of 
Veterans' Appeals (Board).  In conjunction with her appeal, 
he testified before the undersigned at a January 2001 Board 
video conference hearing.  In March 2003, the Board 
determined that new and material evidence had been received 
to reopen the claim of service connection for hearing loss 
disability.  The veteran was notified that additional 
development was being undertaken as to the issue of service 
connection for hearing loss disability.  The Board determined 
that new and material evidence had not been received to 
reopen the claims of service connection for arteriosclerotic 
heart disease with hypertension or for emphysema with 
bronchitis.  Service connection for a back disability and for 
asthma were denied.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims ("the Court").  In August 2004, the Court 
issued an order vacating the Board's March 2003 decision as 
to the denials of service connection for a back disability, 
service connection for asthma, and the determination that new 
and material evidence had not been submitted to reopen the 
claim of service connection for emphysema with bronchitis.  
It was noted that the Board should comply with the Joint 
Motion for Remand which was incorporated therein by 
reference.  In the Joint Motion, it was indicated that the 
issue of whether new and material evidence had been received 
to reopen the claim of arteriosclerotic heart disease was 
being dismissed, but that service connection for hypertension 
should be considered a separate and distinct claim and should 
be addressed on the merits.  In addition, it was noted that 
service connection for hearing loss disability was under 
further development.  However, internal development by the 
Board is no longer being undertaken; thus, the development 
previously sought by the Board is incorporated below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There are private records which have not been obtained.  The 
veteran has indicated that he was afforded employment 
examinations with his employment at the Columbia Steel Tank 
Company in Kansas City Missouri in approximately 1953, and 
with the Louisiana Pacific Corporation as well as private 
treatment for emphysema in 1980.  The veteran should be 
contacted and requested to provide the appropriate 
authorizations for release of these records.  In those 
authorizations, he should provide current addresses for his 
former employers as well as the full names and addresses of 
any private physicians/facilities where he received 
treatment.  Thereafter, the records should be requested.  

With regard to the issue of service connection for hearing 
loss disability, the veteran should be afforded a current VA 
examination.  The examiner should opine if any hearing loss 
disability is at least as likely as not related to service, 
considered the veteran's service duties in field artillery 
and his post-service noise exposure in heavy equipment 
operations, etc. 

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the claimant includes informing him/her of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

The veteran was sent a VCAA letter in December 2001.  This 
letter does not comply with current directives for VCAA 
because it does not (1) inform the claimant about the 
information and evidence that VA will seek to provide; (2) 
inform the claimant about the information and evidence the 
claimant is expected to provide; or (3) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim..  Accordingly, the agency of 
original jurisdiction (AOJ) should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed as to the issues remaining on appeal.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

Pursuant to 38 C.F.R. § 3.655 (2004), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
veteran is hereby notified of this regulation.  

The AOJ is alerted to the argument that finality did not 
attach to particular decisions because the issue had not been 
specifically addressed.

Additional evidence has been received from the veteran.  The 
AOJ should review this evidence on remand.  


Accordingly, this matter is REMANDED for the following 
actions:

1.  The AOJ shall comply with the joint 
motion for remand as set forth in the action 
paragraph number 3.

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must address all 
4 criteria below.  The prior VCAA letter did 
not address the last three criteria:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The veteran should be contacted and 
requested to provide the appropriate 
authorizations for release of his employment 
examinations with his employment at the 
Columbia Steel Tank Company in Kansas City 
Missouri in approximately 1953, and with the 
Louisiana Pacific Corporation.  In those 
authorizations, he should provide current 
addresses for his former employers.  The 
veteran should also be requested to provide 
the appropriate authorizations for release of 
any post-service private treatment to include 
treatment for emphysema in 1980.  He should 
provide the full names and addresses of any 
private physicians/facilities where he 
received treatment.  Thereafter, the records 
should be requested.  The veteran is hereby 
notified that if he fails to provide the 
requested information, these records cannot 
be obtained.  

4.  The veteran should be afforded a current 
VA audiological examination.  The examiner 
should opine if any hearing loss disability 
is at least as likely as not related to 
service, considering the veteran's service 
duties in field artillery and his post-
service noise exposure in heavy equipment 
operations, etc.  The claims file must be 
made available to the examiner prior to the 
examination.  

5.  The AOJ should readjudicate the issues on 
appeal taking into consideration all evidence 
added to the record subsequent to the last 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

If upon completion of the requested action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


